Citation Nr: 1546905	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1974 to March 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board's review includes the electronic and paper records.

In an April 2014 statement of the case, the RO reopened and denied the claim of service connection for a back disorder.  Nevertheless, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits). The proper issue on appeal, therefore, is whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disorder.

The Board is reopening the claim of entitlement to service connection for a back disorder.  The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denying a claim of entitlement to service connection for a back disorder is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since a September 2010 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

The September 2010 rating decision denying the claim of entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

      Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

      Analysis

In the September 2010 rating decision, the RO denied entitlement to service connection for a back disorder.  The Veteran did not appeal that denial.  The claim was denied on the basis that the medical evidence did not show aggravation of a pre-existing back disorder.  

At the time of the September 2010 rating decision, the evidence of record consisted of service treatment records and a September 2010 VA examination.  The Veteran's service treatment records show that L-5 spondylolysis was diagnosed.  A Medical Board determined that the spondylolysis pre-existed service and was not aggravated by service.  A report of a September 2010 VA examination reflects a diagnosis of lumbar spondylosis.  The examiner stated that spondylosis could be secondary to the spondylolysis and that the spondylosis is at least as likely as not caused by or the result of injuries suffered in service and the spondylolysis.
 
The evidence added to the record since the September 2010 rating decision includes government and private treatment records and an April 2014 VA medical opinion.  The government treatment records from the Southern Region Community Health Center in Guam show that the Veteran has had low back pain since 1974.  This medical evidence pertains to whether a current back disorder is related to active service.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen a claim of service connection for a back disorder.  The appeal is allowed to this extent.


REMAND

There is conflicting medical evidence on whether the spondylosis is related to active service.  Moreover, the April 2014 VA medical opinion does not sufficiently address whether there is clear and unmistakable evidence that the L-5 spondylolysis was not aggravated by active service and whether the lumbar degenerative disc disease and lumbosacral disc degeneration are related to his active military service.  Therefore, another medical opinion is necessary.

In a March 2013 statement, a doctor from the Southern Region Community Health Center noted that the Veteran's back pain was first noted in 2004.  The AOJ should obtain all treatment records from the Southern Region Community Health Center in Guam from 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorder and obtain any identified records.  Attempt to obtain all records from the Southern Region Community Health Center in Guam from 2004 to the present.

2.  Thereafter, the AOJ should have the VA doctor who prepared the April 2014 VA medical opinion report to review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The VA doctor who prepared the April 2014 VA medical opinion report must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  The VA doctor who prepared the April 2014 VA medical opinion report should address the following:

(1) Whether there is clear and unmistakable evidence that the L-5 spondylolysis was not aggravated during active service.  

The examiner should be advised that "Clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely".  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

(2)  Whether it is at least as likely as not (50 percent or greater) that the spondylosis is related to his active military service, to include in-service low back pain.

(3) Whether it is at least as likely as not (50 percent or greater) that the lumbar degenerative disc disease and lumbosacral disc degeneration are related to his active military service, to include in-service low back pain.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


